Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1-2 and 6 have been amended; claims 9-12 have been added; claims 7-8 canceled. Claims 1-6 and 9-12 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHAN et al. (SHAN hereafter) (US 20190174270 A1).

Regarding claim 1, SHAN teaches, A radio terminal for a mobile communication system, comprising: 
a receiver (SHAN; a terminal device, Par. 0003) configured to receive an MBMS service distributed from a base station (SHAN; the network device may be a … (eNB), Par. 0058) by using a coverage enhancement technique including a repetition (SHAN; the network device may transmit the service in multicast mode, and a service coverage level used when the service is transmitted depends on the multicast coverage level, Par. 0126; for a terminal device having a lower coverage level, when the network device and the terminal device perform data transmission, a quantity of data repetitions may be smaller, Par. 0003); 
a controller configured to determine whether or not a predetermined event occurs (SHAN; The network device sends a coverage level reporting notification to each terminal device to require the subscription terminals to report the respective coverage levels of the subscription terminals, Par. 0154); and 
a transmitter configured to transmit a notification on a coverage enhancement level required by the radio terminal to the base station, in response to occurrence of the predetermined event (SHAN; the network device may add a reporting identifier and a TMGI, a session ID, or a G-RNTI to a system message such as SIB20. Alternatively, the network device may add a TMGI, a session ID, or a G-RNTI to a MIB. After receiving the notification sent by the network device, if the terminal device needs to receive the service corresponding to the TMGI, the session ID, or the G-RNTI, the terminal device reports a coverage level of a subscription terminal of the terminal device, Par. 0156), wherein 
the predetermined event includes the radio terminal receiving a request from the base station to transmit the notification (SHAN; After receiving the notification sent by the network device, Par. 0156; Usually, multicast-related system information is borne by an independent system information block, such as SIB20, Par. 0160).  

Regarding claim 2, SHAN teaches, The radio terminal according to claim 1, wherein the receiver receives the request for transmission of the notification from the base station before starting receiving the MBMS service (SHAN; after determining that a service needs to be transmitted in multicast mode in a cell, the GCS AS may first obtain a coverage level of a subscription terminal in the cell, and then determine a multicast coverage level of the service in the cell based on the coverage level of the subscription terminal in the cell, Par. 0091), and 
the transmitter transmits the notification to the base station in response to reception of the request (SHAN; the GCS AS may determine the coverage level of the terminal device based on coverage level reporting signaling sent by the terminal device to the GCS AS, Par. 0093).  

Regarding claim 9, SHAN teaches, The radio terminal according to claim 1, wherein the controller is configured to determine, in response to receiving the request, whether 
transmit the notification in response to determining the radio terminal is interested in receiving the MBMS service (SHAN; the network device may add a reporting identifier and a TMGI, a session ID, or a G-RNTI to a system message such as SIB20. Alternatively, the network device may add a TMGI, a session ID, or a G-RNTI to a MIB. After receiving the notification sent by the network device, if the terminal device needs to receive the service corresponding to the TMGI, the session ID, or the G-RNTI, the terminal device reports a coverage level of a subscription terminal of the terminal device, Par. 0156); and 
not transmit the notification in response to determining the radio terminal is not interested in receiving the MBMS service (SHAN; if the terminal device needs to receive the service corresponding to the TMGI, the session ID, or the G-RNTI, the terminal device reports a coverage level of a subscription terminal of the terminal device, Par. 0156 [Note that if the terminal does not need to receive the service, it will not send report]).

Regarding claim 11, SHAN teaches, A method comprising: 
receiving, by a radio terminal for a mobile communication system (SHAN; a terminal device, Par. 0003), an MBMS service distributed from a base station (SHAN; the network device may be a … (eNB), Par. 0058) by using a coverage enhancement technique including a repetition (SHAN; the network device may transmit the service in multicast mode, and a service coverage level used when the service is transmitted depends on the multicast coverage level, Par. 0126; for a terminal device having a lower coverage level, when the network device and the terminal device perform data transmission, a quantity of data repetitions may be smaller, Par. 0003); 
determining, by the radio terminal, whether or not a predetermined event occurs (SHAN; The network device sends a coverage level reporting notification to each terminal device to require the subscription terminals to report the respective coverage levels of the subscription terminals, Par. 0154); and 
transmitting, by the radio terminal, a notification on a coverage enhancement level required by the radio terminal to the base station, in response to occurrence of the predetermined event (SHAN; the network device may add a reporting identifier and a TMGI, a session ID, or a G-RNTI to a system message such as SIB20. Alternatively, the network device may add a TMGI, a session ID, or a G-RNTI to a MIB. After receiving the notification sent by the network device, if the terminal device needs to receive the service corresponding to the TMGI, the session ID, or the G-RNTI, the terminal device reports a coverage level of a subscription terminal of the terminal device, Par. 0156), wherein 
the predetermined event includes the radio terminal receiving a request from the base station to transmit the notification (SHAN; After receiving the notification sent by the network device, Par. 0156; Usually, multicast-related system information is borne by an independent system information block, such as SIB20, Par. 0160).  

Regarding claim 12, SHAN teaches, A processor controlling a radio terminal for a mobile communication system, the processor configured to execute (SHAN; a terminal device, Par. 0003): 
a process of receiving an MBMS service distributed from a base station (SHAN; the network device may be a … (eNB), Par. 0058) by using a coverage enhancement technique including a repetition (SHAN; the network device may transmit the service in multicast mode, and a service coverage level used when the service is transmitted depends on the multicast coverage level, Par. 0126; for a terminal device having a lower coverage level, when the network device and the terminal device perform data transmission, a quantity of data repetitions may be smaller, Par. 0003); 
a process of determining whether or not a predetermined event occurs (SHAN; The network device sends a coverage level reporting notification to each terminal device to require the subscription terminals to report the respective coverage levels of the subscription terminals, Par. 0154); and 
a process of transmitting a notification on a coverage enhancement level required by the radio terminal to the base station, in response to occurrence of the predetermined event (SHAN; the network device may add a reporting identifier and a TMGI, a session ID, or a G-RNTI to a system message such as SIB20. Alternatively, the network device may add a TMGI, a session ID, or a G-RNTI to a MIB. After receiving the notification sent by the network device, if the terminal device needs to receive the service corresponding to the TMGI, the session ID, or the G-RNTI, the terminal device reports a coverage level of a subscription terminal of the terminal device, Par. 0156), wherein 
the predetermined event includes the radio terminal receiving a request from the base station to transmit the notification (SHAN; After receiving the notification sent by the network device, Par. 0156; Usually, multicast-related system information is borne by an independent system information block, such as SIB20, Par. 0160).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAN in view of J. H. Kim et al. (J. H. Kim hereafter) (US 20120099419 A1).

Regarding claim 3, SHAN teaches, The radio terminal according to claim 1. 
wherein the controller determines whether or not the MBMS service can be normally received after starting receiving the MBMS service, and 
the transmitter transmits the notification to the base station in response to determination that the MBMS service cannot be normally received.  
However, in the same field of endeavor, J. H. Kim teaches,
(J. H. Kim; In step 410, an MBMS packet is received from a base station or base stations through a general MBMS subframe, and in step 420, the received MBMS packet is demodulated and decoded to determine whether an error exists in the received MBMS packet, Par. 0115), and 
the transmitter transmits the notification to the base station in response to determination that the MBMS service cannot be normally received (J. H. Kim; In the step of transmitting retransmission request information (S430), retransmission request information which requests the base station to retransmit the error packet is transmitted to the base station using at least one of a PUSCH, a PUCCH, and an RA preamble for a random access procedure, Par. 0116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of SHAN to include the use of a failure report as taught by J. H. Kim in order to improve MBMS performance at a cell boundary, in a poor wireless environment area (J. H. Kim; Par. 0045).


Claim 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAN in view of M. Lee et al. (M. Lee hereafter) (US 20160353440 A1).

Regarding claim 4, SHAN teaches, The radio terminal according to claim 1. 
SHAN teaches in Par. 0156 that the coverage level of the subscription terminal may be reported … in a form of access channel resource information used for a random access request, but fails to explicitly teach, 
wherein the receiver further receives from the base station setting information indicating a common resource shared by a plurality of radio terminals to transmit the notification, and 
the transmitter transmits the notification to the base station by using the common resource.  
However, in the same field of endeavor, M. Lee  teaches,
wherein the receiver further receives from the base station setting information indicating a common resource shared by a plurality of radio terminals to transmit the notification (M. Lee; the WTRU may derive the common pool of preambles from parameters which may be provided by the network, Par. 0098), and 
the transmitter transmits the notification to the base station by using the common resource (M. Lee; At 202, the WTRU may transmit a RA preamble on a selected or identified PRACH resource, Par. 0094).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of SHAN to include the use of same resources (preamble and PRACH resource) as taught by M. Lee  in order for random access by multiple WTRU (M. Lee; Par. 0086).

Regarding claim 10, SHAN-Lee teaches, The radio terminal according to claim 4, wherein the setting information indicates a plurality of common resources corresponding to a plurality of coverage enhancement levels, 
the controller is configured to select, from among the plurality of common resources, a common resource corresponding to a coverage enhancement level of the radio terminal (Lee; A WTRU may select or be configured with a certain CE level and may transmit a PRACH preamble belonging to a set of PRACH preambles which may be associated with the CE level in a PRACH resource (e.g., selected time/frequency resource), Par. 0155), and 
the transmitter is configured to transmit the notification by using a resource included in the selected common resource (Lee; At 202, the WTRU may transmit a RA preamble on a selected or identified PRACH resource, Par. 0094).
The rational and motivation for adding this teaching of Lee is the same as for Claim 4.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAN in view of LEE et al. (LEE hereafter) (US 20180063722 A1).

Regarding claim 5, SHAN teaches, The radio terminal according to claim 1. 
	SHAN fails to explicitly teach,
wherein the controller prohibits transmission of a next notification until a predetermined time period elapses since the notification is transmitted, and 

However, in the same field of endeavor, LEE teaches,
wherein the controller prohibits transmission of a next notification until a predetermined time period elapses since the notification is transmitted (LEE; While operating (e.g., a timer is running … even if the CE level is changed, a value corresponding to the CE level determined when the MAC layer, RLC layer, or RRC layer operation starts may not be changed, Par. 0154 [Note that after timer stops, CE value evaluated and notification is sent, Par. 0155-1057]), and  
the controller enables transmission of the next notification after the predetermined time period elapses since the notification is transmitted (LEE; When a timer stops and/or expires, the value corresponding to the determined CE level may be re-evaluated, Par. 0155; If the CE level is changed while the UE is in the RRC_CONNECTED state, the UE may notify the network that the CE level is changed. The notification may be transmitted to the network after the UE changes the CE level, Par. 0157).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of SHAN to include the use of a timer value according to a coverage extension level as taught by LEE in order to determine successful transmission/reception (LEE; Par. 0006).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAN in view of WANG et al. (WANG hereafter) (US 20170026863 A1).

Regarding claim 6, SHAN teaches, The radio terminal according to claim 1. 
	SHAN fails to explicitly teach,
wherein the controller prohibits transmission of the notification in response to the reception state being better than a threshold value, and 
the controller enables transmission of the notification in response to the reception state being poorer than the threshold value.  
  However, in the same field of endeavor, WANG teaches,
wherein the controller prohibits transmission of the notification in response to the reception state being better than a threshold value (WANG; Whether an SNR is high enough for a serving cell may be determined, for example, by whether RSRP and RSRQ measurements are above a certain threshold … the eNB may allow MTC UEs to skip measurements reports when there is a sufficiently high enough SNR, Par. 0079), and the 
controller enables transmission of the notification in response to the reception state being poorer than the threshold value (WANG; When the UE detects a configured measurement event, it may respond by sending a measurement report to the eNB with information about the associated measurement objects. A configured measurement event may be, for example, a measured reference signal received power (RSRP) or a measured reference signal received quality (RSRQ) satisfying a threshold, Par. 0048).
SHAN to include the use of a skipping measurement report as taught by WANG in order to save power (WANG; Par. 0079).
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S..C./Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416